Citation Nr: 0620274	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-32 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin disability, to 
include tinea pedis, tinea versicolor, and tinea corporis, 
claimed as a skin rash.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2003 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

In his January 2002 claim, the veteran reported receiving VA 
treatment for a skin rash since November 2001.  The record 
does not contain any VA medical records dated prior to 
January 2002.  VA records are considered part of the record 
on appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); see also 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).  Current and complete records of VA 
treatment of the veteran should be obtained.

An August 1990 examination report from the veteran's military 
reserve service indicates that the veteran was being treated 
by a "company doctor" in Shreveport, Louisiana for a skin 
rash.  It is unclear whether this is a reference to a 
physician associated with the veteran's reserve unit, a 
physician associated with the veteran's employer, or some 
other physician.  If available, records from this physician 
may be relevant to the veteran's claim.

At a May 2006 hearing, the veteran indicated that he had 
additional service medical records pertaining to his skin 
rash that had not yet been submitted.  Copies of these 
records should be obtained from the veteran.

The veteran has been diagnosed with tinea versicolor and a 
fungus on his chest and feet.  In service the veteran was 
treated for an unspecified rash and for tinea pedis.  A VA 
examination is necessary because the evidence of record is 
insufficient for the Board to make a decision on the 
veteran's claim.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Contact the veteran and ask him to 
identify (name and address) any physician 
(possibly associated with his reserve 
unit or with his employer) or other 
healthcare provider who treated him for a 
skin rash in approximately August 1990 or 
earlier.  After securing the necessary 
release, the RO should obtain these 
records.

2.  Contact the veteran and request that 
he submit any additional service medical 
records from his reserve service that 
pertain to his skin rash.

3.  Obtain VA records of treatment of the 
veteran at the VA medical center in 
Shreveport, Louisiana, from November 2001 
to January 2002 and from July 2005 to the 
present.  Associate all records and 
responses with the claims file.

4.  Provide a VA skin diseases 
examination by an appropriate medical 
professional in order to assist in 
determining whether the veteran is 
entitled to service connection for his 
skin rash, to include tinea pedis, tinea 
versicolor, and tinea corporis.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.

All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.

The examiner is requested to opine 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran has a current skin rash 
disability, to include tinea pedis, tinea 
corporis, and/or tinea versicolor, that 
was initially manifested during active 
service or is related active service.  
(The veteran served on active duty from 
February 1969 to December 1970.)  A 
complete rationale should be provided for 
any opinion expressed.

The veteran is competent to report his 
experiences, such as receiving medical 
treatment, and readily observable 
symptoms, such as a rash or itching, but 
the veteran is not competent to provide a 
medical diagnosis or a medical nexus.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

5.  After the development requested above 
has been completed to the extent 
possible, review the record.  If the 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

